DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
The amendment filed 7/7/2022 has been entered.  Claims 1-16, 18, 24-25, and 30 have been canceled.  Claims 17, 19-23, 26-29 and 31-45 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 17, 19, 29, 31, and 41 are objected to because of the following informalities:  each occurrence of “g/m2” should read “g/m2”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-23, 26-27, 29, 31-39, and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 17 and 29 have been amended to recite, “wherein the puncture resistance of the sheet laminate is less than or equal to 8 N”; and similarly amended independent claim 41 recites, “wherein a puncture resistance of the sheet laminate is less than 8 N”.  Although the instant disclosure at the time of filing provides support for a puncture resistance in a range as recited in instant claims 17, 29 and 41 when measured according to an adapted ASTM F1306-90 (1994) method that is specifically adapted so that the sample test diameter is 48 mm instead of the 34.9 mm, as recited in the specification (and dependent claims 28 and 40), the instant disclosure does not provide support for any puncture resistance of less than, or less than or equal to, 8N when measured according to any method including the standard method of ASTM F1306-90 (1994) given that the sample test size would directly affect the measured puncture resistance.  The dependent claims (aside from claims 28 and 40) do not remedy the above and hence are rejected for the same reasons.
Claims 17, 19-23, 26-27, 29, 31-39, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 29 recite, “the puncture resistance of the sheet laminate is less than or equal to 8 N” (emphasis added) on lines 13-14 and 15-16, respectively.  However, given that puncture resistance of a particular laminate is highly dependent upon the testing conditions utilized to measure the puncture resistance such that the obtained value may vary based upon the testing conditions, the recitation of “the puncture resistance” lacks clear antecedent basis and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 26 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 26 and 38 recite, “the welding layer comprises polyethylene terephthalate” (emphasis added), however, claims 26 and 38 are dependent upon claims 17 and 29, respectively, which recite, “a welding layer consisting essentially of polyester or polypropylene” (emphasis added) such that it is unclear as to what is meant to be encompassed by the limitations of claims 26 and 38, e.g. given that “polyester” is in singular form in claims 17 and 29, does the welding layer of claims 26 and 38 consist essentially of the polyethylene terephthalate as the “polyester” or can it contain a mixture of polyesters comprising the polyethylene terephthalate as well as a polyester that affects the basic and novel characteristics of the claimed invention?  Or does the “comprises” limitation extend the “consisting essentially of” limitation such that with respect to claims 26 and 38, other components including non-polyesters can be incorporated even if such components affect the basic and novel characteristics of the invention as long as the welding layer comprises the polyethylene terephthalate?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 33 recites, “whereby the paper layer is coextrusion laminated to the aluminum base sheet the two or more extrusion lamination layers” (emphasis added) on lines 3-4 such that the claim omits the structural relationship between “the two or more extrusion lamination layers” on lines 3-4 and the other components of the claimed blister package.
Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 43 and 44 recite the limitation, “wherein a bottom layer has a bottom web welding surface”, however, it is unclear as to how the claimed “bottom layer” is meant to be incorporated into the blister package, particularly given that in looking to the instant specification for guidance, the specification fails to recite a “bottom layer”.  Is the “bottom layer”, that has a “bottom web welding surface”, part of the bottom web such that the “bottom layer” is a welding surface for the bottom web, or is it part of the top web that is welded to the surface of bottom web, particularly given that the rest of the claim is directed to the top web?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Similar to claims 26 and 38 above, claim 44 recites, “the welding layer comprises a polypropylene or a copolymer of polypropylene and polyethylene” (emphasis added) on line 2, however, claim 44 is dependent upon claim 29 which recites, “a welding layer consisting essentially of polyester or polypropylene” (emphasis added) such that it is unclear as to what is meant to be encompassed by the above limitation of claim 44, e.g. given that “polypropylene” is in singular form in claim 29, does the welding layer of claim 44 consist essentially of the polypropylene or the copolymer of polypropylene and polyethylene as “the polypropylene” or can it contain a mixture of polypropylenes including a polypropylene that affects the basic and novel characteristics of the claimed invention?  Or does the “comprises” limitation extend the “consisting essentially of” limitation such that with respect to claim 44, other components including non-polypropylenes can be incorporated even if such components affect the basic and novel characteristics of the invention as long as the welding layer comprises a polypropylene or a copolymer of polypropylene and polyethylene?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 17, 19, 26-29, 31, 36-41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pasbrig (WO2009129955, hereinafter referred to as “Pasbrig ‘955”, already of record, please refer to the attached machine translation for the below cited sections).
Pasbrig ‘955 teaches a cover film (10,20,30) for child-resistant blister packs comprising a multilayer laminate including a peelable cover layer or composite (e.g. 16, or layers 26A-26B, or layers 36-38) adjoined via an adhesive layer (15,25,35) to a puncturable or push-through composite comprising a carrier layer (14,24,34) such as an aluminum foil or push-through plastic film, and a heat sealing layer (12,22,32) for sealing against a blister base part (40) that comprises cavities or cups (42) for receiving a product (44) such as tablets; wherein the peelable cover layer/composite provides child protection when present on the cover film, and when pulled off, the product can then be pushed through the aluminum foil (Abstract, Paragraphs 0002, 0007, 0023, 0047-0048; Figures).  Pasbrig ‘955 teaches that the aluminum foil as the carrier layer has a thickness of 5 to 40µm, preferably 7 to 30µm (overlapping the claimed aluminum base sheet layer thickness as recited in instant claims 17, 29, 37 and 45, and thus rendering the claimed thickness ranges obvious) and can be hard or soft (reading upon the claimed “is annealed” as recited in instant claims 17, 29 and 36; Paragraph 0010).  Pasbrig ‘955 teaches that the aluminum foil intended for sealing against the blister base part has a layer on the side facing the base part for sealing against the base material wherein the sealing layers can be: a) the same sealing waxes as used in conventional push-through films, b) an extrusion coating with plastics such as polyethylene, ionomers like SURYLN® or BYNEL® (polyolefin copolymers), or polypropylene in a thickness range of 6 to 40 g/m2, preferably 10 to 30 g/m2 (overlapping and/or touching the claimed accumulated distribution weight as recited in instant claims 17, 19, 29 and 31 and thus rendering the claimed ranges obvious) directly on the aluminum foil, on a primer or as a coextrusion (thereby clearly teaching and/or suggesting a sealing layer of at least two coextruded layers extrusion coated directly on the aluminum foil); c) a lamination with plastic films such as, e.g. PET (polyethylene terephthalate), PVC, polypropylene, polyacrylonitrile, PCFE or PVDC having a thickness of 5 to 50 microns, laminated with a laminating adhesive with an application weight of 1 to 6 g/m2, preferably 2 to 4 g/m2 or as an extrusion lamination (Paragraphs 0018-0021).  
Hence, Pasbrig ‘955 provides a clear teaching and/or suggestion that the heat sealing layer may be a coextrusion of polypropylenes applied directly on the aluminum foil, thereby clearly suggesting at least one “tie” layer “consisting essentially of” polypropylene (i.e. a polyolefin) and a “welding” layer “consisting essentially of” polypropylene, having a thickness of 6 to 40 g/m2, reading upon the claimed “accumulated distribution”, and that the resulting coextrusion-coated aluminum foil is puncturable as in the claimed invention, such that Pasbrig ‘955 teaches and/or suggests a sheet laminate for being used as a puncturable top web for a blister package as recited in instant claims 17 and 19 except Pasbrig ‘955 does not specifically disclose the puncture resistance as instantly claimed.  However, given that Pasbrig ‘955 provides a clear teaching and/or suggestion that the puncturable aluminum foil with sealing layers may comprise the same layer materials and layer thicknesses, produced by coextrusion coating the sealing layers directly on the aluminum foil as in the instant invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the puncturable, coextrusion-coated aluminum foil taught by Pasbrig ‘955 to exhibit the same puncture resistance as instantly claimed, whether measured under some arbitrary conditions as in instant claims 17 and 29, or when measured as recited in instant claims 28 and 40; and/or motivated to utilize routine experimentation to determine the optimum thickness of each layer within the ranges disclosed by Pasbrig ‘955 to provide the desired puncture resistance for a particular end use.  Therefore, the claimed invention as recited in instant claims 17, 19, 28 and 45 would have been obvious over the teachings of Pasbrig ‘955 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and similarly, the claimed blister package as recited in instant claims 29, 31, 36-37, and 40 would have been obvious given that Pasbrig ‘955 specifically teaches a blister package comprising the above puncturable, coextrusion-coated aluminum foil present on a blister base as in instant claim 29 comprising one or more products for consumption disposed in one or more cavities of a blister base part and after the protective cover layer is removed.
With respect to instant claims 26 and 38, Pasbrig ‘955 discloses that the (co)extrusion coating is with plastics such as, e.g. polyethylene, ionomers, and polypropylene, and although Pasbrig ‘955 does not specifically recite PET with respect to the (co)extrusion embodiment, given that Pasbrig ‘955 does not limit the plastics to be (co)extrusion coated and discloses that PET like polypropylene can be utilized as an outer sealing film or layer laminated via extrusion lamination, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly utilize PET as a plastic for the outer sealing layer in the (co)extrusion embodiment thus that, in the absence of any clear showing of unexpected results, the claimed invention as recited in instant claims 26 and 38 would have been obvious over the teachings of Pasbrig ‘955 given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 27 and 39, Pasbrig ‘955 does not specifically limit the number of layers to be coextrusion coated on the aluminum foil to form the sealing layer on the sealing side of the aluminum foil facing the blister base part to include two or more tie layers as instantly claimed.  However, given that Pasbrig ‘955 discloses that the plastics to be (co)extrusion coated may be polyethylene, ionomers, or polypropylene, one skilled in the art before the effective filing date of the claimed invention would have been motivated to utilize any number of coextruded layers of the exemplified plastics for the extrusion coating as the sealing layer taught by Pasbrig ‘955 and/or any combination of the exemplified plastics disclosed by Pasbrig ‘955 including a sealing layer comprising a layer of each of said polyethylene, ionomer, and polypropylene thereby reading upon and/or rendering obvious the claimed invention as recited in instant claims 27 and 39 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claim 41, as noted above, Pasbrig ‘955 provides a clear teaching and/or suggestion of coextrusion coating the sealing layers directly on the aluminum foil as the claimed aluminum base sheet layer such that Pasbrig ‘955 clearly teaches and/or suggests “providing” the aluminum foil which as noted above reads upon the claimed aluminum base sheet layer including the claimed thickness and “annealed” limitations, and “coextrusion coating” at least two layers directly on the aluminum foil such that the layer closest to the aluminum foil would read upon the claimed “at least one tie layer” and the outer layer forming the sealing surface of the sealing layer would read upon the claimed “welding layer”, wherein as discussed in detail above, Pasbrig ‘955 clearly teaches and/or suggests the same layer materials and “accumulated distribution” as instantly claimed.  Further, as discussed above with respect to instant claims 17 and 29, the claimed puncture resistance would also have been obvious over the teachings of Pasbrig ‘955, and given that it is prima facie obviousness to add layer materials in any order such that it would have been prima facie obviousness for one skilled in the art to produce the (co)extrusion-coated aluminum foil, reading upon the claimed “sheet laminate” prior to laminating the child-resistant cover layer thereon, the claimed invention as recited in instant claim 41 would have been obvious over the teachings of Pasbrig ‘955.
Claims 17, 28-29, 37, 40-41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (US2012/0018344, hereinafter referred to as “Brandl ‘344).  Brandl ‘344 teaches a cover foil as a push-through foil for a blister pack for packaging moisture-sensitive products comprising an aluminum foil and a sealing layer for sealing against a blister base part, wherein a plastics material layer containing moisture-adsorbing drying agent is arranged on the side of the aluminum foil provided with the sealing layer (Abstract); and a buffer layer made of plastics is arranged between the aluminum foil and the plastics material layer containing the drying agent (Paragraph 0016), such that a layer structure on the sealing side of the aluminum foil includes: buffer layer/plastics material layer containing drying agent/sealing layer, wherein said layers are preferably formed from a coextrusion layer applied to the aluminum foil (Paragraphs 0018, 0020, and 0024-0026).  Brandl ‘344 teaches that typically, a push-through foil of blister packs has an aluminum foil with a thickness of 20µm in the “hard” state in describing the prior art (Paragraph 0006), and given that Brandl ‘344 broadly discloses a “typical” structure of the cover foil comprising, “for example”, a 20µm-thick aluminum foil (Paragraphs 0015 and 0020-0022) and does not specifically limit the aluminum foil thickness to the “typical” 20µm, the Examiner takes the position that a thickness of slightly lower than the “typical” 20µm thickness, e.g. 19.999µm, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the “typical” thickness disclosed by Brandl ‘344 and thus would render the claimed “aluminum base sheet layer” of “less than 20 µm” obvious to one having ordinary skill in the art, particularly given that one having ordinary skill in the art before the claimed invention would reasonably expect an aluminum foil having a thickness of 19.999µm to exhibit the same or similar push-through properties as an aluminum foil having a thickness of 20µm.
Brandl ’344 also discloses that “the plastics material layer containing the drying agent and/or the buffer layer and/or the sealing layer preferably consist of polyolefin, preferably of polyethylene (PE), in particular of a high density polyethylene (HDPE) and/or a linear low density polyethylene (LLDPE) and/or a low density polyethylene (LDPE) and/or polypropylene (PP) and optionally contain components of acid-modified polyolefins, such as ionomers, EAA or PP-MSA”, wherein the acid-modified polyolefins act as adhesion promoters so that in certain cases a separate primer can be dispensed with (Paragraphs 0012 and 0016-0026).  Brandl ‘344 discloses that a typical structure of the cover foil is, for example: Lacquer, 1 to 2 g/m2; Aluminum foil 20 µm, hard; Primer, 1 g/m2, which as noted above can be dispensed with if an acid-modified polyolefin is utilized in the adjacent buffer layer; LDPE, 12 g/m2 as the buffer layer; PE+drying agent 30 g/m2; and LDPE, 4 g/m2 as the sealing layer, which as noted above can alternatively be polypropylene (Paragraphs 0020-0026); such that the 12 g/m2 buffer layer reads upon the instantly claimed at least one tie layer consisting essentially of polyolefin and the 4 g/m2 sealing layer which may be polypropylene reads upon the claimed welding layer consisting essentially of polypropylene, with the buffer layer and the sealing layer having a combined thickness of 16 g/m2 reading upon the claimed “accumulated distribution” of equal to or less than 16 g/m2, as broadly claimed given that the claimed invention does not exclude the incorporation of additional intervening layers such as the plastics material layer containing the drying agent as taught by Brandl ‘344 which would not be equated to a broadly claimed “tie” layer.  Brandl ‘344 further discloses that “[m]easurements show that in a plastics material layer containing drying agent, up to a weight per unit area of about 38 g/m2, no impairment of the push-through capacity is ascertained in comparison to a standard push-through foil with the layer structure” as shown in Paragraphs 0029-0032, and although Brandl ‘344 does not specifically recite the push-through capacity or the puncture resistance as instantly claimed, it would have been obvious to one having ordinary skill in the art to determine the optimum layer thicknesses to provide the desired push-through capacity for a particular end use of the push-through cover film and blister package taught by Brandl ‘344 wherein low puncture resistance properties such as instantly claimed would have been obvious based upon the teachings of Brandl ‘344 with respect to claim 17 given that the claimed puncture resistance can be determined by any arbitrary method, and/or with respect to claim 28 given the broad teachings of Brandl ‘344 with respect to the cover foil having a push-through capacity “even for weaker people, such as, for example, elderly people” (Paragraph 0006).  Hence, given the above, the cover foil and coextrusion coating method to produce the cover foil as taught and/or suggested by Brandl ‘344 renders the claimed invention as recited in instant claims 17 and 28, with respect to the claimed sheet laminate, and instant claim 41 with respect to the method of producing the sheet laminate, obvious to one having ordinary skill in the art, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Similarly, given that Brandl ‘344 also teaches a “packaged pharmaceutical product, comprising a moisture-sensitive tablet or powder packaged in a blister pack comprised of a blister base part and a cover foil” as described above, wherein the sealing layer is sealed against the blister base part (claim 20), the invention as recited in instant claims 29, 37 and 40 for the same reasons as discussed above with respect to the obviousness of the claimed aluminum foil/layer thickness and the claimed puncture resistance.  Further, with respect to instant claim 44, given that Brandl ‘344 clearly teaches that each of the buffer layer and the sealing layer preferably consist of polyolefin, in particular polypropylene, a welding layer and/or bottom layer comprising polypropylene would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 17, 19-23, 27-28, 41-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (USPN 4,941,935).  Gregory teaches a process of manufacturing a coextrusion-coated substrate or “sheet laminate” comprising providing a substrate, particularly an aluminum foil, having a thickness of 5-100 microns depending on its use and composition, with an example utilizing a 9 micron-thick aluminum foil, and directly coextruding onto the substrate, e.g. aluminum foil, a layer of olefin terpolymer as a tie layer adjacent the substrate, and a layer of polypropylene adjacent the olefin terpolymer wherein the coating thickness can be controlled by the extruder screw speed and the substrate/web transport rate (Entire document, particularly Abstract; Col. 2, lines 3-36; Col. 4, lines 14-24).  Gregory teaches that the thickness of the tie-resin or olefin terpolymer layer using a dual manifold can be as thin as 5 microns, and although Gregory teaches that a “typical product” is one which has an aluminum foil thickness of about 40 microns coated with an ethylene terpolymer layer of thickness about 5 microns and a polypropylene layer of thickness about 30 microns (Col. 4, lines 47-52), Gregory does not specifically limit the thickness of the olefin terpolymer and polypropylene layers and provides working examples wherein the coating weight/thickness of the olefin terpolymer tie-resin layer is 5 g/m2 (gsm) and the polypropylene layer ranges from 15-50 gsm (Table 1).  More specifically, Gregory teaches a specific example utilizing a paper/foil laminate as the substrate comprising a 35 gsm bleached Kraft paper extrusion laminated to a 9 micron aluminum foil that is then coextrusion coated with the 5gsm olefin terpolymer tie-resin layer and 15gsm polypropylene layer (Example, Col. 6, lines 1-35), such that the resulting structure has the same layer structure and layer materials as recited in instant claims 17, 20, 22, 41-42, and 45, except that the total coating weight of the coextrusion coating of the above non-limiting example is 20 gsm, not equal to or less than 16 gsm as recited in instant claims 17 and 41 (or more particularly equal to or less than 10 gsm as in instant claim 19) and Gregory does not specifically recite a puncture resistance of the coextrusion-coated substrate as instantly claimed.  However, given that Gregory provides a clear teaching and/or suggestion that the thickness of the coextrusion coating layers, like the thickness of the substrate, can be varied based upon the intended end use of the coextrusion-coated substrate, the use of an “accumulated distribution” or coating thickness close to and/or on the same order of magnitude as the example taught by Gregory would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, wherein one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum layer thicknesses to provide the desired mechanical properties such as desired puncture resistance for a particular end use.  Hence, given the absence of any clear showing of criticality and/or unexpected results, and that the claimed puncture resistance would flow naturally from following the teachings and/or suggestions of Gregory, particularly when measured under some arbitrary conditions as in instant claims 17 and 41, the claimed invention as recited in instant claims 17, 20, 22, 41-42, and 45, as well as claims 19 and 28, would have been obvious over the teachings of Gregory given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and that with respect to instant claim 42, any order of conducting the (co)extrusion steps including simultaneously would have been obvious to one skilled in the art. 
With respect to instant claims 21 and 27, given that the instant claims do not require the material of the two or more extrusion lamination layers of claim 21 to be different materials nor the material of the two or more tie layers to be different, and thus each extrusion lamination layer or tie layer, respectively, may be formed from the same layer materials such that the resulting structure of claims 21 and 27 would be the same as recited in instant claims 20 and 17, respectively, the claimed invention as broadly recited in instant claims 21 and 27 would have been obvious over the teachings and/or suggestions of Gregory for the reasons discussed in detail above with respect to claims 20 and 17.
With respect to instant claim 23, given that the extrusion lamination layer in the invention taught by Gregory is an adhesive layer that adhesively laminates the Kraft paper as the claimed paper layer to the aluminum foil as the aluminum base sheet layer, and that the claimed invention does not require any particular composition for the claimed “adhesive lamination layer”, the claimed invention as broadly recited in instant claim 23 would have been obvious over the teachings and/or suggestions of Gregory for the same reasons as discussed above with respect to claim 20.
Claims 17, 19-23, 26-29 and 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pasbrig (US2007/0068842, hereinafter referred to as Pasbrig ‘842) in view of Nageli (US2006/0257648), Brandl (US2016/0159541, hereinafter referred to as Brandl ‘541), Riis (US2015/0283029), or Adams (US2005/0037162), for generally the reasons of record and discussed in detail in the office actions dated 3/14/2022 and 8/2/2021, and incorporated herein by reference, and as further evidenced by and/or in further view of Pasbrig ‘955 or Brandl ‘344 or Malovic; wherein it is again noted that Pasbrig ‘842 clearly teaches a push-through or “puncturable” aluminum/plastic laminate as a cover film for blister packs comprising an aluminum foil having a thickness of 5-30 µm that is provided with an “inner coating” of plastic intended for sealing to the blister base part wherein the plastic “inner coating” or film may be a non-oriented plastic film or oriented plastic film that is laminated to the aluminum foil by adhesive lamination or extrusion lamination.  Pasbrig ‘842 teaches an example “inner coating” being a monoaxial polypropylene film having a thickness of 20 µm that is extrusion-laminated to the 20µm hard aluminum foil via a “7g/m2” tie layer as evident from the table in Paragraph 0030 (e.g. given that neither a 20 µm thick polypropylene film nor a 35 µm thick polyvinylchloride film would have a coating weight of 7g/m2, see Examples 11 and 12); and given that Pasbrig ‘842 clearly teaches that the sealing film may be non-oriented and formed from polypropylene having a thickness of 6-35µm or formed from polyester with a thickness of 5 to 15µm, and that each of the secondary references provides a clear teaching and/or suggestion that coextrusion coating is an obvious functionally equivalent method to extrusion lamination in the art, the Examiner maintains that the claimed invention would have been obvious over Pasbrig ‘842 in view of Nageli or Brandl ‘541 or Riis or Adams, wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the optimum thickness for each layer within the thickness ranges taught by Pasbrig ‘842 to provide the desired puncture resistance for a particular end use of the blister package.  However, it is further noted that Pasbrig ‘955 which is discussed in detail above, provides clear evidence of the reasonable expectation of success with respect to producing a puncturable aluminum foil laminate by coextrusion coating the sealing layer(s) directly on a puncturable aluminum foil given that Pasbrig ‘955 specifically recites that the packaged product can be pushed through the puncturable aluminum foil provided with the (co)extrusion sealing layer(s) thereon as discussed in detail above.  Similarly, as discussed in detail above, Brandl ‘344 also provides clear evidence that a push-through foil can be produced by coextrusion as does Malovic, which as discussed during the Interview conducted on 6/22/2022, clearly teaches that the polyethylene layer may be adhesively laminated, extrusion coated, or coextruded with the PET layer which may be formed against the aluminum layer, e.g. coextrusion coating, and that the laminate comprising the coextruded layers may be utilized for a push-through front wall of a push-through package in general.  Hence, absent any clear evidence to the contrary, the Examiner maintains that coextrusion coating would have been obvious over the cited prior art references and therefore maintains her position that the claimed invention as recited in instant claims 17, 19-23, 26-29 and 31-45 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reasons discussed in detail in the prior office actions and further discussed above.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks presented above.  Specifically, with respect to the obviousness rejection over Pasbrig (US2007/0068842) in view of Nageli (US2006/0257648), Brandl (US2016/0159541), Riis (US2015/0283029), or Adams (US2005/0037162), the Applicant again argues that one skilled in the art allegedly would not form a lid-stock for a blister package using coextrusion coating to obtain a “puncturable top web” as recited in the claimed invention as amended.  However, the Examiner respectfully disagrees, noting again that Pasbrig ‘842 in view of the secondary references provides a clear teaching and/or suggestion of using coextrusion coating for producing the push-through, i.e. puncturable, aluminum/plastic cover film, wherein Pasbrig ‘955, Brandl ‘344 or Malovic provides clear evidence of the use of coextrusion to produce blister pack cover film and evidence of the reasonable expectation of success for producing a puncturable cover film or top web.  The Examiner further notes that even Leplatois (US2011/0005961, already of record) and Leplatois (US2010/0170820) also provide evidence based upon their examples, particularly their comparative examples that coextrusion coating is a known method for producing blister pack cover films in the art and is capable of producing puncturable cover films for push-through blister packs, wherein the thickness of the aluminum foil as well as the polymer layers are known result-effective variables affecting the puncture resistance of the resulting laminate (Entire documents, particularly Abstract; Examples).  Similarly, Degady (US2007/0122521) teaches that a thinner aluminum foil requires less pressing force than required by thicker foils, and given that the blister package disclosed by Degady is utilized for liquid-filled gum pellets that may crack if greater force is applied to push the pellets through a conventional cover foil comprising a thicker foil of 20 microns or more, Degady teaches utilizing an aluminum foil having a thickness of 18 microns or less, e.g. to reduce the puncture resistance (Entire document, particularly Abstract, Paragraphs 0003-0004, 0041 and 0044; Figures; Claims 1 and 8); while Kondo (US2020/0165045) similarly teaches that the thickness of the lid material can be varied to vary the thrust strength of a push-through lid material and that a thrust strength of preferably 1N to 5N is an appropriate strength although for an aged person or a child lacking physical strength, the thrust strength is more preferably from 1N to 3N (Paragraphs 0051-0053).  Therefore, absent any clear evidence to the contrary, the Examiner maintains her position that the claimed invention as recited in instant claims 17, 19-23, 26-29 and 31-45 would have been obvious over the cited prior art wherein one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum layer/film thickness to provide the desired puncture resistance for a particular end use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
September 6, 2022